 



Exhibit 10.1
COVERED SERVICES
Provider shall provide Employees the following examinations in accordance with
the frequency guidelines that have been approved by the Medical Advisory Board
of the Provider. These guidelines may vary according to the specific medical
requirements and history of each Employee:

                  Ages 21-39   Ages 40 – 49   Ages 50+ Periodic Physical Exam  
Annually   Annually   Annually               Colonoscopy       Baseline   As
Medically Indicated               Cardiac Stress Test       Every 3 Years  
Every 2 Years               Mammography       Annually   Annually              
Chest X-Ray   When medically indicated for current smokers and those patients
that have smoked regularly within the last 10 years, or if medically indicated
for other reasons.
              Vascular Screenings           Every 2 Years

 